Citation Nr: 1040077	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-13 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for asthma.


REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran submitted additional evidence and 
waived the right to have the evidence initially considered by the 
RO.  

In August 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The reopened claim of service connection for asthma is REMANDED 
to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision in March 1997, the RO denied service 
connection for asthma; after the Veteran was notified of the 
adverse decision and of his right to appeal, he did not appeal 
and the decision became final by operation of law based on the 
evidence then of record. 

2.  The evidence presented since the rating decision in March 
1997 by the RO relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for asthma.





CONCLUSIONS OF LAW

1.  The rating decision in March 1997 by the RO, denying service 
connection for asthma became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in March 1997 by the RO, denying service connection for asthma is 
new and material, and the claim of service connection is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).





Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

On the application to reopen the claim of service connection for 
asthma, as the claim is reopened, further discussion here of 
compliance with VCAA notice is not necessary.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

The reopened claim of service connection for asthma is remanded 
for further development. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence Claim 

The claim of service connection for asthma was previously denied 
in a rating decision in March 1997 by the RO because the pre-
existing asthma was not aggravated by service.  After the Veteran 
was notified of the adverse decision and of his right to appeal, 
he did not appeal and the rating decision became final based on 
the evidence then of record.    38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.



Although that rating decision became final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the application to reopen the claim was received in April 
2006, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, evidence that the Veteran's pre-
existing asthma was aggravated by service.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption of credibility is rebuttable when the evidentiary 
assertion is inherently incredible or when the fact asserted is 
beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously 
denied, a subsequent claim of service connection for the same 
disability may not be considered on the merits unless new and 
material evidence has been presented.  And whether or not the RO 
reopened a claim is not dispositive, as it is the Board's 
jurisdiction responsibility to consider whether it is proper for 
a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).


Evidence Previously Considered

The evidence considered at the time of the rating decision in 
March 1997 by the RO consisted of the service treatment records 
and post-service VA and private medical records.  

The service personnel records show that the Veteran served in 
Vietnam as a clerk typist from May 1966 to May 1967. 

The service treatment records show that on entrance examination 
the Veteran gave a history of asthma.  On physical examination, 
the lungs were evaluated as abnormal.  A chest X-ray was 
negative.  The examiner noted asthma, six years ago.  In January 
1966, the Veteran was treated for asthmatic bronchitis.  In March 
1996, he was treated for bronchial asthma.  On separation 
examination, the Veteran again reported a history of asthma.   On 
physical examination, the lungs and chest were evaluated as 
normal.  A chest X-ray was negative.  The examiner noted a 
history of bronchial asthma. 

After service, VA and private medical records document asthma 
(private medical records in April 1990 and in September 1994); 
impression of asthmatic bronchitis (Private medical record in 
October 1990 and in October 1992); and history of asthma that was 
diagnosed in childhood (Private medical record in April 1996; VA 
record in April 1996 and on VA examination in June 1996). 

In a statement in January 1996, the Veteran stated that as far 
back as he could remember, that is, about age four he had had 
asthma attacks.  He stated that in the humid climate in Vietnam 
he had asthma attacks and in Vietnam for the first time he was 
provided an inhaler to control his asthma attacks. 






Additional Evidence and Analysis

In March 1997, the RO denied service connection for asthma 
because asthma preexisted service and asthma was not aggravated 
by service.   

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim.  

In a rating decision in April 2007, the RO granted service 
connection for posttraumatic stress disorder. 

The additional evidence, in pertinent part, consists of private 
medical opinions.  

In May 2007, a private family nurse practitioner stated that the 
Veteran's asthma was made worse by his assignments in humid 
climates during service.  The opinion was endorsed by a private 
physician. 

In June 2010, after reviewing the Veteran's medical and military 
records, a private chiropractic physician expressed the opinion 
that the Veteran's asthma was made worse during service by 
exposure to toxic chemicals, including Agent Orange, and exposure 
to climates, Vietnam,  known to be detrimental to asthmatics, 
resulting in a permanent decrease in lung function.  

Additionally, the private chiropractic physician expressed the 
opinion that the Veteran's asthma was made worse by posttraumatic 
stress disorder.  

As the medical opinions suggests that the Veteran's asthma was 
aggravated by service and as the claim was previously denied 
because there was no evidence of aggravation, the evidence is new 
and material as it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  And the claim of service connection 
for asthma is reopened, but further development is needed before 
reaching a decision on the merits of the reopened claim.


ORDER

As new and material evidence has been presented, the claim of 
service connection for asthma is reopened, and to this extent 
only the appeal is granted. 


REMAND

Although the Board has reopened the claim of service connection 
for asthma, the RO has not considered the claim on the merits in 
the first instance and further procedural and evidentiary 
development is need before the Board can decide the claim on the 
merits.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by 
a pulmonary specialist to determine:

a).  Whether it is at least as likely as 
not that the preexisting asthma was 
aggravated by service, including 
assignments in humid climates to include 
Vietnam.  

The significant facts of the case are 
summarized as follows: 

The Veteran has a history of asthma 
since childhood.  




Asthma was noted on entrance 
examination to service.  In service, 
the Veteran served in Vietnam.  In 
service in January and in March 1966, 
the Veteran was treated for bronchial 
asthma.  On separation examination, 
the Veteran again reported a history 
of asthma.  
On physical examination, the lungs 
and chest were evaluated as normal.  
A chest X-ray was negative.  The 
examiner noted a history of bronchial 
asthma.  

After service, VA and private medical 
records first document asthma 
(private medical records in April 
1990 and in September 1994); 
impression of asthmatic bronchitis 
(Private medical record in October 
1990 and in October 1992); and 
history of asthma that was diagnosed 
in childhood (Private medical record 
in April 1996; VA record in April 
1996 and on VA examination in June 
1996).  Currently, the Veteran still 
suffers from asthma. 

In formulating the opinion, the VA 
pulmonary specialist is asked: 

i).  To comment on the clinical 
significance that the Veteran was 
provided an inhaler for asthma 
attacks while he was in Vietnam.  
While not documented in the service 
treatment records, the Veteran is 
competent to describe what is within 
his personal knowledge.   




ii).  To consider that the term 
"aggravation" means a permanent 
increase in severity, that is, an 
irreversible worsening of asthma 
beyond the natural clinical course 
and character of the condition as 
contrasted to a temporary worsening 
of symptoms.  Aggravation may not be 
conceded where the disability 
underwent no increase in severity 
during service on the basis of all 
the evidence of record pertaining to 
the manifestations of the disability 
prior to, during, and subsequent to 
service.

iii).  To consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of 
the medical evidence both for and 
against the conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as it is 
to find against causation.

b).  If the preexisting asthma was not 
aggravated by service, the VA pulmonary 
specialist is to determine: 

Whether it is at least as likely as not 
that the nonservice-connected asthma was 
aggravated by service-connected 
posttraumatic stress disorder. 

Considering accepted medical principles 
and, if necessary, a review of the 
literature, the term "aggravation" means 
a permanent increase in severity, that is, 
an irreversible worsening of asthma beyond 
the natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms. 




The Veteran's file must be made available 
to the VA pulmonary specialist for review.

2.  After the above development, 
adjudicate the claim of service connection 
by aggravation of preexisting asthma on 
the merits, considering all the evidence 
of record.  

If service connection by aggravation of 
preexisting asthma is denied, adjudicate 
the claim of service connection for asthma 
secondary to service-connected 
posttraumatic stress disorder.  

If any benefit sought on appeal, is denied 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


